973 A.2d 660 (2009)
292 Conn. 912
STATE OF CONNECTICUT
v.
Stanley BENJAMIN.
Supreme Court of Connecticut.
Decided June 17, 2009.
Glenn W. Falk, special public defender, in support of the petition.
Robert J. Scheinblum, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 114 Conn.App. 225, 968 A.2d 991 (2009), is granted, limited to the following issue:
"Did the Appellate Court properly decline to reach, the merits of the defendant's claims concerning one of two grounds on which the violation of probation finding was based, when the defendant requested a remand for resentencing based solely on the less serious, undisputed ground?"
McLACHLAN, J., did not participate in the consideration of or decision on this petition.
The Supreme Court docket number is SC 18390.